Case 1:21-cr-00121-EGS Document 19 Filed 04/15/21 Page 1of1

ATTACHMENT A
Defendant’s Acceptance
I have read this Protective Order and carefully reviewed every part of it with my attorney.
I am fully satisfied with the legal services provided by my attorney in connection with this
Protective Order and all matters relating to it. I fully understand this Protective Order and
voluntarily agree to it. No threats have been made to me, nor am | under the influence of anything

that could impede my ability to understand this Protective Order fully.

413 |e) \ Moola

Date JAMES BONET
Defendant
